Title: To Benjamin Franklin from the Marquis de Boulainvilliers, 12 December 1780
From: Boulainvilliers, Anne-Gabriel-Henri Bernard, marquis de
To: Franklin, Benjamin


Passy Le 12. X 1780
Jay lhonneur Mon cher Voisin de vous Envoyer un Petit memoire sur Lequel je vous Prie de vouloir bien mettre En marge vos Reponses. Cest pour quelqu’un qui nous touche de Près que Je vous Importune. JEspere que vous me Le Pardonnez En faveur du sincere et inviolable attachement que je vous ay voue et dont Je vous Prie mon cher voisin de recevoir Les assurances Invariables
Le M DE Boulainvilliers
 
Notation: Boulainvilliers Le M. Passy le 12. Dec. 1780.
